Citation Nr: 1045100	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO).

In November 2009, the Board denied service connection claims for 
bilateral hearing loss, tinnitus, and an acquired psychiatric 
disability.  The Veteran appealed that decision.  In August 2010, 
the United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Partial Remand and vacated the Board's 
November 2009 denial of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, and such matter 
was returned to the Board for further appellate consideration.  
The Veteran did not pursue an appeal of the remaining issues 
adjudicated in the November 2009 Board decision, thus, those 
matters were affirmed by the Court.  

The record reflects that the Veteran was previously represented 
by The American Legion, as reflected in a 2005 VA Form 21-22.  
However, a new VA Form 21-22 was signed in August 2010, naming 
Sean Ravin as the Veteran's new power of attorney.  The Board 
recognizes the change in representation.  See 38 C.F.R. § 20.605 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD as a result of stressful 
events he experienced during active service, specifically during 
his deployment on the U.S.S. Lofberg.  In particular, the Veteran 
asserts that his ship was providing escort for the USS Missouri 
off the Korean coast in 1951 and 1952 and was struck by a 
torpedo, which failed to detonate.  Also, during a June 2006 
private psychiatric evaluation, the Veteran stated that while 
serving aboard the U.S.S. Lofberg, a shipmate was blown in half 
by large onboard guns; the Veteran's witnessing of this event 
allegedly resulted in bladder and bowel dysfunction, numbness and 
shock, cold sweat, loss of appetite, and insomnia.  He also 
reported that he subsequently experienced nightmares of the 
event, and acute anxiety when in the presence of the ships' guns; 
these nightmares continued into the post-service period.  

Service personnel records confirm the Veteran's service aboard 
the U.S.S. Lofberg from 1949 to 1952.  Those records do not 
indicate evidence of awards or decorations indicative of combat; 
significantly however, a May 2006 history of the USS Lofberg 
associated with the claims folder indicates that the ship 
received seven battle stars for service in Korea.  The Joint 
Motion also noted that the time frame relating to the alleged 
stressors was narrowed from September 1950 to July 1951.  Thus, 
as indicated in the Joint Motion, the Board finds that an attempt 
to obtain the naval ship logs should be conducted, given the 
Veteran's contentions and the evidence of record.  

VA law and regulations generally provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2010).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

VA law and regulations provided that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD varied depending upon 
whether the veteran engaged in "combat with the enemy."  If the 
evidence established that the veteran engaged in combat with the 
enemy and the claimed stressor was related to that combat, in the 
absence of clear and convincing evidence to the contrary, (and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the veteran's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), required that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence established that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  

Where a law or regulation changes during the pendency of a claim, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Thus, in view of the 
foregoing, consideration of the application of the new regulatory 
provisions is required as well.

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
the U.S. Naval Historical Center, or any 
other appropriate source the deck logs for 
the USS Lofberg for the period from 
September 1950 to July 1951 in an attempt 
to verify that such ship was struck by a 
torpedo and/or the witnessing of a death on 
that ship due to a missile mishap.  
Associate any records received with the 
claims folder.  If these records are found 
to be unavailable, this should be 
specifically noted in the claims folder.

2.  After the aforementioned development is 
completed, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the claim remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

